Name: Commission Regulation (EC) NoÃ 505/2009 of 15Ã June 2009 adjusting the delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2008/2009 delivery period and the delivery period beginning on 1Ã July 2009
 Type: Regulation
 Subject Matter: Asia and Oceania;  economic geography;  trade policy;  trade;  beverages and sugar;  tariff policy
 Date Published: nan

 16.6.2009 EN Official Journal of the European Union L 151/23 COMMISSION REGULATION (EC) No 505/2009 of 15 June 2009 adjusting the delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2008/2009 delivery period and the delivery period beginning on 1 July 2009 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 153(4) in conjunction with Article 4 thereof, Whereas: (1) Article 12 of Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2) provides for detailed rules for setting delivery obligations at zero duty for products falling within CN code 1701, expressed in white-sugar equivalent, for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India. (2) These quantities were provisionally set by Commission Regulation (EC) No 403/2008 of 6 May 2008 provisionally setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2008/2009 delivery period (3) and by Commission Regulation (EC) No 1088/2008 of 5 November 2008 provisionally setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the delivery period beginning on 1 July 2009 (4). (3) Article 7(1) and (2) of the ACP Protocol lays down rules for cases where an ACP State fails to deliver its agreed quantity. (4) The competent authorities of Barbados, Congo, Jamaica, Mauritius, Tanzania and Trinidad & Tobago informed the Commission that they will be unable to deliver their agreed quantities in full for the two delivery periods concerned. (5) After consultation with the ACP States concerned, the reallocation of the shortfall quantities will be carried out for delivery during the 2008/2009 delivery period. (6) The delivery obligations for the 2008/2009 delivery period and the delivery period beginning on 1 July 2009 should be adjusted in accordance with Article 12(1), 12(2)(c) and 12(4) of Regulation (EC) No 950/2006 and Regulations (EC) No 403/2008 and (EC) No 1088/2008 should therefore be repealed. (7) Paragraph 2 of Article 14 of Regulation (EC) No 950/2006 states that paragraph 1 of that Article shall not apply to a quantity reallocated in accordance with Article 7(1) or (2) of the ACP Protocol. The quantity reallocated pursuant to this Regulation should therefore be imported before 30 June 2009. However, this reallocation also involves the transfer of quantities from the delivery period beginning on 1 July 2009. Therefore the flexibility of Article 14(1) of Regulation (EC) No 950/2006 should also apply to the quantity reallocated pursuant to this Regulation. (8) In accordance with Article 153(3) of Regulation (EC) No 1234/2007, import licences for sugar for refining are to be issued only to full-time refiners provided that the quantities concerned do not exceed the quantities that may be imported in the framework of the traditional supply need referred to in Article 153(1) of Regulation (EC) No 1234/2007. However, pursuant to Article 155 of Regulation (EC) No 1234/2007, the Commission may adopt measures derogating from Article 153(3) of that Regulation in order to ensure that the ACP/Indian sugar is imported into the Community under the conditions set out in ACP Protocol and the Agreement with India. For the delivery period starting on 1 July 2009 and taken into account the price reduction of imported raw cane sugar on 1 October 2009, those conditions can only be fulfilled if all traders can have access to import licences for sugar for refining. It is therefore necessary to derogate from Article 10(1) of Regulation (EC) No 950/2006 which limits the submission of applications for sugar for refining to full-time refiners. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The delivery obligations for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India in respect of products falling within CN code 1701, expressed in tonnes of white-sugar equivalent, in the 2008/2009 delivery period and the delivery period beginning on 1 July 2009 for each exporting country concerned, are hereby adjusted as shown in the Annex. Article 2 By way of derogation from Article 14(2) of Regulation (EC) No 950/2006, Article 14(1) of that Regulation shall apply to the quantity reallocated pursuant to this Regulation and imported after 30 June 2009. Article 3 For the delivery obligations of the delivery period beginning on 1 July 2009 and by way of derogation from Article 10(1) of Regulation (EC) No 950/2006, all applicants fulfilling the conditions of Article 5 of Commission Regulation (EC) No 1301/2006 (5) may submit applications for import licences for sugar for refining in the Member State in which they are registered for VAT purposes. Article 4 Regulations (EC) No 403/2008 and (EC) No 1088/2008 are repealed. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 1. (3) OJ L 120, 7.5.2008, p. 6. (4) OJ L 297, 6.11.2008, p. 12. (5) OJ L 238, 1.9.2006, p. 13. ANNEX Delivery obligations for imports of preferential sugar originating in countries which are signatories to the ACP Protocol and to the Agreement with India for the 2008/2009 delivery period, expressed in tonnes of white-sugar equivalent: ACP Protocol/India Agreement signatory country Delivery obligations 2008/2009 Barbados 25 491,36 Belize 72 069,06 Congo 5 213,50 CÃ ´te-dIvoire 10 695,41 Fiji 169 837,06 Guyana 166 683,92 India 10 485,19 Jamaica 101 765,52 Kenya 4 979,51 Madagascar 10 766,70 Malawi 44 331,43 Mauritius 456 811,21 Mozambique 22 517,62 Uganda 0,00 Saint Kitts and Nevis 0,00 Suriname 0,00 Swaziland 171 933,98 Tanzania 0,00 Trinidad and Tobago 12 265,90 Zambia 25 322,72 Zimbabwe 56 685,68 Total 1 367 855,75 Delivery obligations for imports of preferential sugar originating in countries which are signatories to the ACP Protocol and to the Agreement with India for the delivery period beginning on 1 July 2009, expressed in tonnes of white-sugar equivalent: ACP Protocol/India Agreement signatory country Delivery obligations for the period beginning on 1 July 2009 Barbados 8 024,35 Belize 11 670,03 Congo 2 546,53 CÃ ´te-dIvoire 2 546,53 Fiji 41 337,08 Guyana 41 282,85 India 2 500,00 Jamaica 30 558,58 Kenya 1 250,00 Madagascar 2 690,00 Malawi 5 206,10 Mauritius 122 757,63 Mozambique 1 500,00 Uganda 0,00 Saint Kitts and Nevis 0,00 Suriname 0,00 Swaziland 29 461,13 Tanzania 1 941,63 Trinidad and Tobago 10 937,75 Zambia 1 803,75 Zimbabwe 7 556,20 Total 325 570,14